Mr. Justice Wolf
delivered the opinion of the court.
One boy, defendant Claudio Canales, in sport directed a stone from a sling at another boy, and so injured the latter that he lost his vision. Claudio Canales was tried for assault and battery with aggravated circumstances, convicted and sentenced to two years’ imprisonment, the maximum of the law. The only error assigned is that there was no malice *787on the part of the defendant and that hence there conld he no assault and battery, as the intention to hurt is a necessary element of that crime. But the intention may be deduced from the act itself, as a person is presumed to know the natural and probable consequences of his acts. For a similar act a defendant was convicted in People v. Bianchi, 18 P. R. R. 560. See also People v. Astado, ante p. 783 (decided to day), and People v. Blandford, ante p. 580.
Moreover, a hoy is malicious enough who takes a stone and directs it forcibly against another person. Such acts are not to be tolerated and the judgment of the District Court of San Juan must he

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.